Citation Nr: 1417236	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-47 181	)	DATE
	)
	)

On appeal from the
North Florida/South Georgia Veterans Health System  

THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment provided by the South Georgia Medical Center for the period from June 21, 2010 to June 25, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from April 1953 to April 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 administrative denial from the North Florida/South Georgia Veterans Health System.  

A review of the Virtual VA paperless claims processing system reveals no records that are pertinent to the present appeal.  

The Veteran requested a hearing in his November 2010 Substantive Appeal, and one was scheduled for February 2014.  However, in January 2014, the Veteran informed VA that he wanted to cancel his hearing.  Therefore, the Board considers the hearing request cancelled, and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. On June 19, 2010 the Veteran was taken by ambulance to the emergency room at South Georgia Medical Center.  He was admitted to the hospital as an inpatient on June 21, 2010 and discharged home on June 25, 2010.  

2. Payment or reimbursement of the cost of the private medical care received at South Georgia Medical Center was not authorized in advance by VA.  

3. The Veteran's condition was stable as of June 21, 2010.  

4. No VA facility refused to accept a transfer of the Veteran. 

5. South Georgia Medical Center did not document any attempts to transfer the Veteran to any VA facility.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized private medical expenses incurred for treatment from June 21, 2010 to June 25, 2010, which was beyond the initial emergency evaluation provided, have not been met.  38 U.S.C.A. §§ 1725, 1728, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.120, 17.121, 17.1002 (2012 and 2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The United States Court of Appeals for Veterans Claims (Court) has not specifically addressed whether the VCAA applies to medical reimbursement claims.  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-404 (2005), the Court seemed to indicate the VCAA would apply to claims under chapter 17 (the chapter that encompasses §§ 1725 and 1728).  

The provisions of Chapter 17 of 38 U.S.C.A., and 38 C.F.R. Part 17, contain their own notice requirements.  The regulations discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  38 C.F.R. § 17.120-33 (2013).  A Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim." 38 C.F.R. § 17.124 (2013). When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the Veteran of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required. 38 C.F.R. § 17.132 (2013).

The July 2010 denial letter informed the Veteran that his claim was denied because the dates of service were beyond the date of the stabilization of his condition.  In an August 2010 letter, the RO informed the Veteran of the definition of a "prudent layperson," and the criteria that must be met for VA to authorize payment for care beyond the point of stabilization.  He was not informed of the administrative criteria that must be met.  The Veteran has been thoroughly informed as to the underlying basis for denial of his claim, including in the August 2010 Statement of the Case.  As indicated, he also had the opportunity for a hearing before the Board, but ultimately declined this option.  He has also been represented by a certified veterans' service organization since August 2010.  The Board finds that the case may be fairly decided on the merits.

II.  Merits of the Claim

Generally, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the implementing regulations.  The record clearly shows that he has no service-connected disabilities, nor has he so contented.  Further, there is no evidence to show, nor has the Veteran contended, that he has a total disability, that his treatment at the private facility was for an adjudicated service-connected disability, a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or for the purpose of ensuring entrance or continued participation in a vocational rehabilitation program under 38 U.S.C.A. Chapter 31, he is not eligible for benefits under 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728 and 38 C.F.R. §§ 17.120, 17.47(i) (2013).

The facts of this case are not in dispute.  On June 19, 2010, the Veteran experienced a syncopal event and fell in the bathroom, breaking his right ankle.  His wife called 911 and he was taken by ambulance to South Georgia Medical Center, where he was admitted to the emergency room.  After his injury was assessed, he was admitted as an inpatient to the hospital on June 21, 2010.  He underwent surgery for his right ankle fracture on June 22, 2010 and was discharged home on June 25, 2010.  VA reimbursed him for his emergency treatment from June 19, 2010 and June 20, 2010.  The Veteran also seeks reimbursement for his treatment from June 21, 2010 to June 25, 2010.  

VA may contract with non-VA facilities to provide medical services for which VA may assume financial responsibility in certain circumstances.  38 U.S.C.A. § 1703(a) (1)-(8) (West 2002); 38 C.F.R. § 17.52 (2013).  However, there is no allegation in this case that VA contracted with South Georgia Medical Center for the Veteran's medical treatment.  A claim for payment or reimbursement of services not previously authorized may be filed by the Veteran who received the services (or his guardian) or by the hospital, clinic, or community resource which provided the services, or by a person other than the Veteran who paid for the services.  38 C.F.R. § 17.123 (2013).

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  To be eligible for reimbursement under that authority, all of the following conditions must be satisfied:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

      38 C.F.R. § 17.1002 (2012).

Significantly, during the pendency of the appeal, VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of those amendments was to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C. §§ 1725 and 1728.

The regulatory amendments made the following revisions in accordance with the Act: (1) requiring VA to reimburse the covered costs for emergency care received at non-VA facilities for eligible veterans under §§ 1725 and 1728; (2) extending VA's payment authority for emergency treatment received at a non-VA facility until such time as the Veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer, or until such transfer was accepted, so long as the non-VA facility made and documented reasonable attempts to transfer the Veteran to a VA facility or other Federal facility; and (3) making the definition of emergency treatment in § 1725(f)(1) applicable to § 1728, including by replacing the standard for determining the existence of a medical emergency in § 17.120(b) with the prudent layperson standard.  The amendments likewise affected 38 C.F.R. §§ 17.120 , 17.121, 17.1001, 17.1002, 17.1005, 17.1006, 17.1008.  The effective date of those amendments was January 20, 2012.  76 Fed. Reg. 79067-79072 (Dec. 21, 2011).

Initially, the Board notes that there is no controversy in this case as to whether the requirements of 38 C.F.R. § 17.1002(a), (c), (e), (f), (g), (h), and (i) have been met. 38 C.F.R. § 17.1002 (2012 and 2013).  There is no evidence of record that any of those elements have not been met, and VA did not cite any of those elements as a reason for denying the Veteran's claim.  Combined with relevant evidence of record, the Board therefore accepts that the Veteran has met those elements of his claim.  The claim before the Board thus revolves around whether 38 C.F.R. § 17.1002(b) and (d) (2012) and 38 C.F.R. § 17.121(b) (2013) were met and if, during the relevant period, they ceased to be met.  

Under the previous and amended 38 C.F.R. § 17.1002(b), emergency services exist where treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and the regulation indicates that this standard is met if there is an emergency medical condition manifesting itself by acute symptoms of sufficient severity that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b) (2013).  

The regulations do not require that a Veteran's treatment actually be proven emergent from a purely medical standpoint in order to qualify for payment or reimbursement.  Rather, it need only be demonstrated that the initial evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  In this case, the Veteran experienced a syncopal event, that is, he lost consciousness.  The week prior to his syncopal episode, he began kidney dialysis for his end-stage renal disease.  His wife found him shortly after his syncopal episode and she called an ambulance.  Given that the Veteran had recently began to undergo dialysis treatment, a prudent layperson would have believed that the Veteran's syncopal episode was emergent in nature such that a delay in seeking immediate medical attention would have been hazardous to the Veteran's life or health.  

Under 38 C.F.R. § 17.1002(d), VA will pay for expenses incurred beyond the initial emergency evaluation and treatment, if the medical emergency was of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility.  38 C.F.R. § 17.1002(d) (2012).  In addition, the regulatory changes created by the Veterans' Mental Health and Other Care Improvements Act of 2008 are such that once the emergent nature of a Veteran's initial treatment has been conceded, the emergency treatment will be considered to continue even if the Veteran was stable or otherwise was capable of being safely transferred to a VA facility if no VA facility or other Federal facility agreed to accept such transfer and the non-VA facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a VA facility or other Federal facility.  Thus, as the Veteran's treatment on admission to the hospital on June 19, 2010 has been found to be emergent in nature, that emergency treatment will be found to have continued while his condition remained unstable.  The emergency treatment will also be found to have continued even after the Veteran's condition stabilized if a VA facility refused to accept a transfer of the Veteran and South Georgia Medical Center documented reasonable attempts to transfer the Veteran to a VA facility. Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, 122 Stat. 4110.  

Thus, the remaining questions for the period from June 21, 2010 to June 25, 2010 are (1) when the Veteran's condition stabilized, (2) whether a VA facility refused to accept a transfer of the Veteran, and (3) whether South Georgia Medical Center documented proper attempts to transfer the Veteran to a VA facility. In this case, the evidence of record does not favor the Veteran on any of those three questions.  

First, the medical evidence clearly demonstrates that the Veteran's condition stabilized beginning on June 21, 2010.  An orthopedic consult note from June 21 documents that the Veteran felt "fairly well," and that his ankle pain was "well controlled," and he was in "no apparent distress."  His vital signs were stable and he was capable of participating in an oral review of symptoms, to complain of right ankle pain, and to complete range of motion and sensory examinations.  A June 21 progress note states that the Veteran had a maximum temperature of 99.5 and that otherwise his vital signs had been "stable."  He was alert and oriented.  He had no syncopal episodes following his initial one on June 19.  

The Veteran underwent right ankle surgery on June 22.  His preoperative report form shows that his surgery was elective, as indicated by the check mark in the box labeled "elective."  The boxes labelled "emergency" and "urgent" were not checked on the preoperative report form.  Prior to surgery, the Veteran appeared calm and relaxed, and was able to verbally confirm the operative site.  It was noted that he signed a consent form and the box labelled "patient unresponsive" was not checked.  The Veteran underwent right ankle surgery under conscious sedation and was "...awakened and taken to the recovery room in stable condition."  A progress note from June 22 noted that he was "lying in bed, in no acute distress."  He was alert and oriented.  His maximum temperature was 99.5 and his other vitals were "stable."  

On June 22, he underwent a neurological consultation to determine the cause of his syncopal episode.  His right ankle fracture was noted and the neurologist stated that it had been "reduced and stabilized," and that "since then he has done well."  He had no further episodes of syncope.  He had a normal MRI and CT scan of his brain, and a normal electroencephalogram (EEG).  The neurologist diagnosed syncope that was highly consistent with a cardiovascular etiology and pathomechanism.  The neurologist did not note that the Veteran's condition was unstable in any way.  

A June 23 cardiology consult note shows that the Veteran was in no apparent distress, that his pain was controlled, and that he may be discharged home upon medical clearance from his physician.  A June 23 progress note showed that "[the Veteran] is stable."  A June 24 progress note showed that the Veteran reported he was "feeling better," and that his right ankle pain was controlled.  He continued to undergo his regularly scheduled dialysis treatments while in the hospital.  It was noted that his vital signs were stable, that he was in no acute distress, and that he was alert and oriented.  It was noted that he would be discharged "soon" and that his physician stated that he "may go home."  He was discharged on June 25, 2010.  

The Veteran's complete treatment reports from his hospitalization at South Georgia Medical Center show that his condition stabilized on June 21, 2010, and remained so until his discharge home on June 25, 2010.  There is no medical evidence of record that contradicts the findings of the health care professionals who cared for the Veteran during that time.  

The Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In an August 2010 statement, the Veteran asserted that after being taken to the emergency room on June 19, 2010 he was given pain medication and that he did not remember the next two days, at which point a physician told him that he would need surgery.  The medical evidence of record does not indicate that the Veteran was mentally impaired as a result of pain medication such that his condition was not stable.  He was prescribed morphine but was able to communicate with hospital staff on June 21 through 25, 2010 by answering questions and performing required tests such as ranges of motion and sensory examinations.  To the extent that he asserted that he felt impairment from the pain medication, the Veteran's statements are credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, any perceived impairment due to medication did not cause any of the health care providers to conclude that his condition was not stable.  The Veteran has not asserted that taking pain medication caused his condition to become unstable.  Further, this assertion is directly contradicted by the copious medical evidence showing that his condition was stable beginning on June 21 and that it remained so until his discharge home.  

Second, there is no evidence of record that a VA facility refused to accept a transfer of the Veteran, nor has he so asserted.  He asserted that his wife called a VA Medical Center (VAMC) for three days and was only able to leave the Veteran's information on a voicemail recording.  The Veteran stated that no one from the VAMC ever contacted her.  There is no documentation in the record that VA ever actively refused to accept a transfer of the Veteran.  

Third, there is no evidence of record that South Georgia Medical Center made any attempts to transfer the Veteran to a VA facility.  Not only are no such attempts documented, the June 19, 2010 emergency room triage report specifically noted that the Veteran had no primary care provider.  The record contains no evidence of any contact with VA during the Veteran's period from June 21, 2010 to June 25, 2010.  There is no evidence of record that the Veteran's wife made any request to have the Veteran transferred to the VAMC during her voice mail messages, nor has he so asserted.  The Veteran has not asserted that South Georgia Medical Center attempted to transfer him to a VA facility.  38 C.F.R. § 17.1002(d) (2012); 38 C.F.R. § 17.121 (2013).  

The requirements of 38 C.F.R. § 17.1002(d) (2012) and 38 C.F.R. § 17.121 (2013) are not satisfied with respect to the Veteran's treatment beyond the initial emergency evaluation from June 19, 2010, to June 20, 2010.  Therefore, he is not eligible to receive reimbursement for any treatment beyond the initial emergency evaluation, to include his admission to South Georgia Medical Center from June 21, 2010 to June 25, 2010.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Payment or reimbursement for the cost of medical treatment from June 21, 2010 to June 25, 2010 at South Georgia Medical Center is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


